BRIGHT, Circuit Judge
(dissenting).
In applying the rule that we give the party having the verdict the benefit of every favorable inference reasonably justified by the evidence, I arrive at conclusions contrary to those of the majority. See Meitz v. Garrison, 413 F.2d 895, 896 (8th Cir. 1969). The defendant highway contractor pleaded that decedent Lucheon Oliver drove at an excessive rate of speed or failed to keep a proper lookout, such conduct constituting contributory negligence. Defendant construction company bore the burden of proving that affirmative defense. Kisor v. Tulsa Rendering Co., 113 F.Supp. 10 (W.D.Ark.1953); Snow v. Riggs, 172 Ark. 835, 290 S.W. 591 (1927); see Ark. Stats.Ann. § 28-101 (Repl. 1962). I believe the evidence in this case to be sufficient to support the verdict under the “substantial evidence” test used by both the federal courts and the Arkansas Supreme Court. See Meitz v. Garrison, supra; St. Louis Southwestern Ry. Co. v. Farrell, 242 Ark. 757, 416 S.W.2d 334 (1967); Hawkins v. Missouri Pac. R. Co., 217 Ark. 42, 228 S.W.2d 642 (1950). Without an eye-witness, the jury relied solely on circumstantial evidence. On such evidence, it may draw any conclusion which is within “reasonable probability”. See Twin City Plaza, Inc. v. Central Surety & Ins. Co., 409 F.2d 1195, 1202-1203 (8th Cir. 1969). The Arkansas Supreme Court recites a similar view:
“ * * * A directed verdict for the defendant is proper only when there is no substantial evidence from which the jurors as reasonable men could possibly find the issues for the plaintiff. In such circumstances the trial judge must give to the plaintiff’s evidence its highest probative value, taking into account all reasonable inferences that may sensibly be deduced from it, and may grant the motion only if the evidence viewed in that light would be so insubstantial as to require him to set aside a verdict for the plaintiff should such a verdict be returned by the jury.” Hawkins v. Missouri Pac. R. Co., 217 Ark. at 47, 228 S.W.2d at 644, approved in St. Louis Southwestern Ry. Co. v. Farrell, 242 Ark. at 763, 416 S.W.2d at 338.
The testimony indicated that the contractor’s employees normally completed their work between 6:00 and 7:00 p. m. None remained at the job site where the accident occurred. The contractor’s paving superintendent Klink discovered the accident and by radio, he immediately notified his construction foreman Ruden of its occurrence. Ruden received the call at approximately 6:30 p. m., C.S.T. Klink and Ruden described the sky coloration at the time as dusk.
The evidence further discloses that during the day the contractor’s employees removed 288 cubic yards of gravel from the stockpile located at the place of Oliver’s accident, leaving only five or six yards in an irregular pile approximately *372four feet high and otherwise measuring approximately four by six feet.
The decedent’s pickup truck did not overturn after striking and running over the middle of the gravel pile. Photographs of the vehicle and the accident scene taken the next morning showed only moderate damage to the decedent’s pickup, not characteristic of that usually observed after a collision between a motor vehicle traveling at high speed and a stationary object. The highway at the scene of the accident consisted of gravel sub-base of the same color as the material contained in the gravel pile.
For several weeks prior to the accident, the contractor’s equipment, specifically an endloader used for transferring gravel from the pile to trucks, remained in the vicinity of the stockpile overnight. The contractor had removed that equipment on the afternoon of the accident.
From the foregoing, I believe that a jury could reasonably infer, contrary to the crucial conclusions drawn by the majority, that:
(1) The gravel pile itself was not self-evident. In the dusk, this mound blended with the sub-base and became indistinguishable from the highway surface.
(2) Oliver could not be charged with knowledge of any obstruction at the place of the accident. Witnesses saw, Oliver in the stockpile area at Noon and at 4:00 p. m., prior to the accident. Oliver obviously observed the contractor removing gravel from that stockpile, but driving east in the gathering darkness immediately preceding the accident, Oliver saw no endloader on the highway and the way ahead seemed clear as the remaining mound of gravel blended into the highway surface. Oliver assumed incorrectly, but reasonably, that the contractor had removed the entire gravel stockpile. Such conclusion is in accord with the following comments expressed by the trial court in denying defendant’s motion for a directed verdict of dismissal :
“The few cubic yards of gravel was all that was left there and the employees said the stockpile had been left there and certainly there is a strong emphasis here that the employees knew it was being removed that day, too.”
(3) Oliver drove at a reasonable rate of speed at the time of and immediately preceding the accident. The jury may properly have disregarded witness Turner’s statements that Oliver drove at sixty miles per hour while looking away from the highway toward fences south of the road as being either incredible or inapplicable to Oliver’s speed or to his lookout at the time and place of the accident. No fences occupied any area immediately adjacent to the highway at the place of the accident. The relatively minor damage sustained by Oliver’s pickup truck appears to belie any claim of excessive speed.
In generally analogous fact situations, the Arkansas Supreme Court consistently permits the jury to determine whether a motorist striking a highway obstruction is contributorily negligent. See Wood v. Combs, 237 Ark. 738, 375 S.W.2d 800 (1964); Hawkins v. Missouri Pac. R. Co., 217 Ark. 42, 228 S.W.2d 642 (1950); McGeorge Contracting Co. v. Mizell, 216 Ark. 509, 226 S.W.2d 566 (1950); Hill v. Whitney, 213 Ark. 368, 210 S.W.2d 800 (1948); Coca-Cola Bottling Co. v. Shipp, 174 Ark. 130, 297 S.W. 856 (1927).
I find the factual situations in Chicago, Rock Island & Pac. R. Co. v. Kinard, 299 F.2d 829 (8th Cir. 1962), and United States v. Bowers, 202 F.2d 139 (5th Cir. 1953), cases relied on by the majority, to be dissimilar to the facts in this case. The court determined in Kinard that plaintiff-motorist, who struck a boxcar obstructing a railroad crossing, was guilty of contributory negligence. But the driver testified that he was aware of the location of the crossing, a permanent highway hazard, and another motorist driving immediately behind plaintiff and approaching the crossing observed and avoided striking the obstruction. In Bowers, the plaintiff drove his car off the highway even though he “ * * * could see the edge of *373the road over the front of the car * 202 F.2d at 140, fn. 2.
I believe also that the trial court properly permitted the jury to consider the contractor’s primary negligence. The resident engineer for the highway project testified that it was unusual for a contractor to leave small piles of gravel overnight on similar construction projects. The highway contractor knew that its employees, as well as employees of the highway department, traveled on the gravel surface of the new highway under construction during the day and after the close of the job each evening. The hazard of an unprotected, unlighted highway obstruction, such as a gravel pile, seems obvious. See McGeorge Contracting Co. v. Mizell, 216 Ark. 509, 226 S.W.2d 566 (1950); cf., Hogan v. Hill, 229 Ark. 758, 318 S.W.2d 580 (1958).
I submit the comments of Mr. Chief Justice Warren in Dick v. New York Life Ins. Co., 359 U.S. 437, 79 S.Ct. 921, 3. L.Ed.2d 935 (1959), appropriately apply here:
“After all the evidence was in, the district judge, who was intimately concerned with the trial and who has a first-hand knowledge of the applicable state principles, believed that the case should go to the jury. Under all the circumstances, we believe that he was correct * * 359 U.S. at 447, 79 S.Ct. at 927.